Name: Council Regulation (EEC) No 2042/77 of 13 September 1977 on the conclusion of the Agreement between Austria and the European Economic Community concerning certain types of cheese negotiated under Article XXVIII of GATT
 Type: Regulation
 Subject Matter: European construction;  trade;  processed agricultural produce;  Europe;  international trade
 Date Published: nan

 16. 9 . 77 Official Journal of the European Communities No L 237/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2042/77 of 13 September 1977 on the conclusion of the Agreement between Austria and the European Economic Community concerning certain types of cheese negotiated under Article XXVIII of GATT THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The Agreement between Austria and the European Economic Community concerning certain types of cheese negotiated under Article XXVIII of GATT and the Annexes thereto are hereby approved on behalf of the Community. The text of the Agreement and the Annexes thereto is attached . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission , Whereas Austria, invoking Article XXVIII of the General Agreement on tariffs and trade (GATT), has notified the Contracting Parties to GATT of its inten ­ tion to withdraw the tariff concessions which it had bound for certain types of cheese ; Whereas the Community is the principal supplier of such cheese to Austria ; whereas modification of the import arrangements in Austria therefore affects exports of cheese from the Community ; Whereas the Commission has conducted negotiations with Austria under Article XXVIII of GATT ; whereas it has reached an Agreement with Austria ; whereas the Agreement has been found to be satisfactory, Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment for the purpose of binding the Community . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 September 1977 . For the Council The President A. HUMBLET